Citation Nr: 1621988	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for a bowel disability, to include as secondary to a service-connected back disability. 

3.  Entitlement to an increased rating in excess of 10 percent for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 and September 2010 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for his hearing loss, a bowel disability, and back disability.  Subsequently, a December 2012 rating decision granted service connection for a back disability, and assigned a 10 percent rating.  

The Veteran presented testimony at a board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a bowel disability and increased rating for a back disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The preponderance of evidence is against a finding that the Veteran suffers from a hearing loss disability in the left ear as defined by VA regulations. 


CONCLUSION OF LAW

The criteria to establish service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2010 and December 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that left ear hearing loss disability is due to acoustic trauma during active service and has been ongoing from service to the present.  A review of the evidence of record, to include VA medical records, a VA examination, and lay statements show that the preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability in the left ear, as defined by VA regulation.  Therefore, the claim for service connection must be denied. 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active service.  38 C.F.R. § 3.385 (2015); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

However, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, as defined by VA.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the Veteran's service medicals records, post-service VA treatment records, and a VA audiological examination, the Board finds that the Veteran's hearing in his left ear does not meet the definition to constitute a hearing loss disability.  While the Veteran has complained of mild hearing loss, and specifically problems hearing conversations, there is no objective evidence of loss of hearing in the left ear that constitutes a disability.  38 C.F.R. § 3.385 (2015).  

The Board notes that the Veteran's claims file contains service medical records, with routine audiological examinations of the Veteran's hearing at the time of entrance and separation from active service.  However, a close review of these objective results show no instance in which the Veteran's hearing loss in the left ear rose to a level that would constitute hearing loss under VA regulations.  The Board notes that since the Veteran's separation from service, post-service medical records do not demonstrate any objective audiological examinations/testing until his VA examination in November 2009.   

In the November 2009 VA audiological examination, the Veteran's pure-tone thresholds for the left ear, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
30
35

Speech audiometry results using the Maryland CNC were note for the left ear at 96 percent.  The examiner ultimately noted normal hearing to moderate hearing loss on some frequencies for the left ear. 

The Board notes that, even if the Board interpreted that note as a diagnosis of hearing loss in the Veteran's left ear, the objective result from the hearing examination still does not provide the requisite levels of puretone thresholds or speech discriminations to constitute a current disability.  Hearing loss is considered a disability only when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater.  38 C.F.R. § 3.385 (2015).  The November 2009 audiogram examination represents the most severe results from any hearing test of record, to include the separation examination from service.  The Veteran's hearing acuity in his left ear remains below the criteria for a diagnosis of hearing loss.   

Therefore, the Board finds that without a current disability of hearing loss, the Veteran's claim for service connection cannot prevail.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board realizes that the Veteran has asserted that he in fact does have hearing loss, and that the cause and effect of his left ear hearing loss is similar to that of his right ear, which is already service-connected.  

However, regardless of any assertions regarding a self-diagnosis of his hearing loss, the Veteran, as a layperson, is not competent to diagnose complex disorders such as hearing loss, especially as it relates to a specific level of audiometric results. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  Ccompetent evidence concerning the nature of the Veteran's hearing loss has been provided by a medical professional of record that has examined him.  While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing is not as it was before, or as it was prior to service, he is not competent to speak to the specific level or severity of any hearing loss as it relates to achieving audiometric guidelines set by regulation.  Therefore, the Board finds the evidence from the November 2009 VA audiological examination to be most probative in determining the proper diagnosis regarding the Veteran's condition.

The Board further notes that a review of the additional medical evidence of record, to include private medical records from the Veteran's shows no additional evidence to demonstrate objective testing requisite to constitute hearing loss disability in the left ear. 

Finally, the Board acknowledges that the only VA examination afforded to the Veteran's for this claim was in November 2009, nearly seven years ago, and that such examination is temporally remote.  The Board finds that a review of the record does not indicate any allegations or show any evidence demonstrating an increased in the severity of the claimed hearing loss in the left ear.  Since the November 2009 VA examination, the Veteran has submitted several lay statements, and presented testimony at a hearing.  On no occasion has the Veteran expressed that the hearing in his left ear has worsened.  In fact, the during the March 2016 hearing, the Veteran was asked if he noticed any decrease in hearing in his left ear, and the Veteran responded in the negative.  The Board notes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that while the November 2009 examination is remote, no evidence of a worsening condition has been demonstrated by the evidence of record, and that examination still adequately described the Veteran's current condition.  

Consequently, as the preponderance of evidence is against the finding of a current disability of left ear hearing loss for VA purposes, and the Veteran's claim of service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for left ear hearing loss is denied. 


REMAND

The Board finds that additional development is required for the claims for service connection for a bowel disability and increased rating for a back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

With regard to the claim for service connection for a bowel disability, the Veteran was provided a VA examination in September 2010 to assess the nature and etiology of any claimed bowel disability.  The Board finds that the 2010 VA examination to be incomplete.  In that examination, the examiner did not explicitly address whether the diagnosed bowel disability was related to any aspect of active service.  While the examiner concluded that the diagnosed gastroesophageal reflux disease (GERD) was not etiologically related to, or aggravated by, the Veteran's service-connected back condition, the examiner did not opine on any potential relationship between GERD and the Veteran's service.  Therefore, as the examiner did not adequately address the question of nexus, on a direct basis, the Board finds that examination to be incomplete and further development is required for VA to fulfill its duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claim for increased rating for a back disability, the Veteran was provided the most recent VA examination in November 2012, nearly four years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claims of a worsening condition regarding the Veteran's back disability have been set forth by the Veteran since that examination.  Specifically, during testimony before the undersigned, both the Veteran and representative explicitly expressed that the Veteran's back pain had become worse, with further limitation of motion and function.    

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of back disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for a back disability.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from his private chiropractor that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of the service-connected back disability.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to report on the current nature and severity of the Veteran's back disability, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should provide range of motion of the back and should state whether there is any additional loss of function due to pain, excess motion, weakened motion, fatigability, incoordination, or on flare up.  A complete rationale for any opinion expressed should be included in the examination report.

4.  Then, schedule the Veteran for a VA examination of the claimed bowel condition.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to address whether it is as likely as not (50 percent or greater) that any diagnosed bowel disability is related to active service or any incident of active service.  Additionally, the examiner is asked to also address whether any diagnosed bowel disability is etiologically related to or caused by the service-connected back disability or mental disorder, or any treatment for the service-connected back disability or mental disorder.  The examiner is also asked to also address whether any diagnosed bowel disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected back disability or mental disorder, or any treatment for the service-connected back disability or mental disorder.  A complete rationale for any opinion expressed should be included in the examination report.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


